UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7595



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT FENNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-95-
95-MJG, CA-99-3624-MJG)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Herbert Fenner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Fenner appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000) and denying

his motion for reconsideration.       We have reviewed the record and

the district court’s opinion and orders and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     United

States v. Fenner, Nos. CR-95-95-MJG; CA-99-3624-MJG (D. Md. filed

July 12, 2000; entered July 13, 2000; filed Oct. 24, 2000; entered

Oct. 25, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            DISMISSED




                                  2